ORDER
The Disciplinary Review Board having recommended to the Court pursuant to Rule 1:20-12 (DRB 14-038), that DAVID EUGENE ALBERTS, who was admitted to the bar of this State in 1988, and who was transferred to disability inactive status on June 15, 2010, remain on disability inactive status;
And good cause appearing;
It is ORDERED that DAVID EUGENE ALBERTS remain on disability inactive status until the further Order of the Court; and it is further
ORDERED that DAVID EUGENE ALBERTS continue to be restrained from practicing law during the period that he remains on disability inactive status and that he continue to comply with Rule 1:20-20 governing incapacitated attorneys.
WITNESS, the Honorable Stuart Rabner, Chief Justice, at Trenton, this 16th of June, 2015.